19 N.Y.3d 856 (2012)
969 N.E.2d 779
946 N.Y.S.2d 561
2012 NY Slip Op 74678
In the Matter of MICHAEL A. CUNNINGHAM, Appellant,
v.
NEW YORK STATE DEPARTMENT OF LABOR, Respondent.
Motion No: 2012-510.
Court of Appeals of New York.
Submitted May 14, 2012.
Decided May 31, 2012.
Motion by New York State United Teachers for leave to file a brief amicus curiae on the appeal herein granted and the proposed brief is accepted as filed. Two copies of the brief must be served and 19 copies filed within seven days.